Citation Nr: 1340739	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-40 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for bilateral eye disabilities, to include cataracts and retinal detachment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in relevant part, denied entitlement to service connection for bilateral hearing loss, tinnitus, a left knee condition, and a cataract of the left eye and retinal detachment of the right eye.  

The Veteran excluded his claimed bilateral eye disability from his September 2010 substantive appeal.  Nonetheless, inasmuch as the RO has taken actions to indicate to the Veteran that the issue has remained on appeal by including the issue in two supplemental statement of the case in August 2012, and by certifying the issue for appellate review, the requirement that there be a timely substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The Veteran testified at a hearing before the undersigned in May 2013.  A transcript of that hearing is of record.  At his hearing, the Veteran noted that additional medical evidence with respect to his left knee claim was being submitted, and he waived RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (2013).

The issues of entitlement to service connection for a bilateral hearing loss, a left knee disability, and a bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has current tinnitus that was at least as likely as not incurred as a result of noise exposure in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus.  As this represents a complete grant of the benefits sought on appeal with respect to this claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

I.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013); see also VA. Gen. Coun. Prec. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a disorder of the nervous system).  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

II.  Analysis

The Veteran' reported having tinnitus during an April 2009 VA primary care consultation.  His tinnitus was subsequently described during a June 2010 VA audiological consultation.  He also complained of tinnitus during a July 2010 VA audiological examination.  He is competent to report having current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  Based on this evidence, the current disability element for service connection for tinnitus is met.  

The Veteran reported on his September 2010 VA Form 9 that his tinnitus began during service after working eight years on flight decks and near jet aircraft.  During his May 2013 Board hearing, the Veteran credibly testified that he had reported tinnitus to a clinician during service, and that he has had ringing in his ears ever since it began during service.  

The Veteran's reports are consistent with his military occupational specialty as a weapons specialist.  As such, the Board finds that the Veteran's reports regarding his tinnitus are credible and consistent with the circumstances and era of his service.  Based on this competent and credible evidence, a continuity of symptomatology of chronic tinnitus has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

A VA audiologist provided a negative opinion on examination in July 2010; the examiner did not consider the Veteran's credible and competent reports of a continuity of tinnitus symptomatology since his separation from service.  Accordingly, the Board affords the examiner's opinion minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Thus, all required elements to establish service connection for tinnitus have been met.  See Wallin, supra.  Accordingly, all doubt with respect to this claim is resolved in favor of the Veteran, and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to hearing loss, during his July 2010 VA examination, the Veteran was not found to have hearing impairment of such a degree as to warrant a disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Nonetheless, in VA treatment records dated as recently as February 2012, the Veteran has been noted to have current bilateral hearing loss but specific test results have not been reported.  Accordingly, remand is required in order to afford the Veteran a new VA audiological examination to determine the current severity of his hearing loss.  

Additionally, while the July 2010 VA examiner opined that the Veteran's hearing impairment, though not sufficient to be considered a disability for VA purposes, was less likely as not caused by or a result of conceded in-service noise exposure.  The examiner rationalized this opinion by noting an absence of a threshold shift of hearing loss between his entrance and separation examinations.  Nonetheless, the examiner did not consider whether the Veteran's hearing loss may have developed as a result of his conceded in-service hazardous noise exposure on a delayed/latent onset basis.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Accordingly, a new VA opinion is required.

The Veteran was afforded a VA examination of his knees in December 2009.  The examiner did not diagnose a current left knee disability.  Consequently, the examiner did not provide an opinion regarding etiology.  

The Veteran; however, has submitted a March 2013 X-ray report showing early degenerative changes present involving the medial joint compartment of the left knee.  

A new VA examination is needed to determine the nature and etiology of his current left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, with respect to the Veteran's claimed bilateral eye disabilities, he credibly testified that he had a bilateral eye injury during service when he was doused with a chemical used to clean corrosion off of electronic equipment.  While he noted that he did not receive in-service treatment for an eye disability, he reported that he was told by a post-service treating clinician that the cleaning chemical might have led to the development of cataracts.  VA examination is necessary to determine the nature and etiology of any current eye disability, excluding developmental errors of refraction.  See id.

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability had its onset during active service, or is related to any in-service disease or injury.

In providing this opinion, the examiner must discuss the likelihood that the Veteran's hearing loss is due to in-service hazardous noise exposure on a delayed or latent onset theory of causation.

The examiner must provide reasons for all opinions.  

2.  Schedule the Veteran for a VA ophthalmologic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability of either eye identified since 2009, had its onset during active service, or is related to any in-service disease or injury, to include the incident when the Veteran's eyes were doused with a cleaning chemical.  

For purposes of this opinion, the examiner should accept as fact the Veteran's statement regarding being doused in the eyes with a cleaning chemical during service.  

The examiner must provide reasons for all opinions.  

3.  Schedule the Veteran for a VA examination of his left knee.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left knee disability shown since 2009, had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the incident when he fell on his knees after tripping and being knocked down by a group of other service members that were running behind him.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability was caused (in whole or in part) by the service-connected right knee disability.  

If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability was aggravated (permanently made worse) by the Veteran's service-connected right knee disability.  

The examiner must provide reasons for all opinions, addressing all relevant medical and lay evidence of record, to include medical evidence of left knee disability found in the Veteran's service treatment records. 

4.  Thereafter, review the claims file to ensure that the foregoing development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to the directives of this remand and if not, implement corrective procedures.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


